Detailed Action

Response to Arguments

Applicant's arguments filed March 30, 2022 have been fully considered but they are not persuasive.

In regards to claim 1, the applicant argues that Arian et al. (US-6,834,743) does not teach grooves filed with a composite material, and instead, Arian teaches holes filed with and elastomer [see applicant’s arguments pg. 9].
The examiner respectfully disagrees with the applicant. Moser et al. (US-3,190,388), which was part of the rejection, teaches a helical groove filed with a material that helps to further attenuate acoustic signals coming from the transmitter [see Moser col. 8 L. 26-36]. The Arian reference was not used to show the claimed helical groove because the helical groove was shown by the Moser reference. The Arian reference was only used to show that a material that can be used to further attenuate acoustic signals can be a composite material such as Viton rubber. One of ordinary skill in the art would know that Viton rubber is made of two materials (composite material) comprising vinylidene fluoride (VF2) and hexafluoropropylene (HFP). Therefore, Moser teaches that a helical groove can be filed with a material that can attenuate acoustic signals and Arian teaches that the material can be a composite material such as Viton rubber. For this reason, the combination teaches the argued limitations, and the applicant’s arguments are not persuasive.   
Applicant’s arguments with respect to claim(s) 3 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 18, the claim recites in line 2 “wherein the grooves occupy”. The word “the” in front of the limitation(s) “grooves” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “wherein the first helical groove occupies a fraction of the tool body wall volume, and wherein the fraction of the tool body wall volume that is occupied by the first helical groove is”.

In regards to claim 19, the claim has the same issues described in the rejection of claim 18 above. For this reason, the claim is indefinite.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moser et al. (US-3,190,388) in view of Arian et al. (US-6,834,743).

In regards to claim 1, Moser teaches an apparatus for use in acoustically assessing a wellbore [fig. 1, col. 1 L. 10-13]. Moser teaches that the apparatus a tubular body having inner and outer body surfaces [fig. 1, fig. 2]. Furthermore, Moser teaches that the apparatus comprises at least one acoustic transmitter mechanically supported on the body; a first acoustic receiver mechanically supported on the body a first distance from the acoustic transmitter; and a second acoustic receiver mechanically supported on the body a second distance from the acoustic transmitter, the second distance being greater than the first distance [fig. 1 elements T, R1 and R2, col. 6 L. 20-25]. Also, Moser teaches that at least one of the inner and outer body surfaces includes a first helical groove on a first longitudinal portion of the tubular body between the acoustic transmitter and the first acoustic receiver [fig. 1 element 31a (helical grove on outer surface), fig. 2 element 41 (helical groove on inner surface), col. 3 L. 8-11, col. 7 L. 38-41 and L. 47-51]. 
Moser teaches that the first helical groove can be filled with a material that helps to further attenuate acoustic signals [col. 8 L. 26-30]. However, Moser does not teach that the material is a composite material.
On the other hand, Arian teaches that a material that can be used to attenuate acoustic signals is a Viton rubber (composite material) [col. 4 L. 57-67, col. 5 L. 1-5].    
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Arian’s teachings of using a composite material to fill the grooves in the apparatus taught by Moser because it will permit the apparatus to attenuate more effectively the signals traveling directly from the transmitter to the first receiver.

In regards to claim 2, the combination of Moser and Arian, as applied in claim 1, further teaches that the pitch is selected based on how much the acoustic signal should be delayed [see Moser col. 7 L. 61-64]. The combination does not explicitly teach that the pitch is not constant. However, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have modified the pitch taught by the combination so it is not constant because it will permit to better control the delay of the acoustic signal traveling from the transmitter to the receiver.


In regards to claim 18, the combination of Moser and Arian, as applied in claim 1, further teaches that the first helical groove occupies a portion of the tool body [see Moser fig. 1 and fig 2]. This teaching means that in each portion of the tool body, the tool body has a wall volume, and that the first helical groove occupies a fraction of the tool body wall volume. Furthermore, the combination further shows that the width of each groove is less than the width of the tool body between the grooves, which means that the fraction of the tool body wall volume that is occupied by grooves is less than 50% [see Moser fig. 1 and fig. 2].  The combination does not explicitly teach that the fraction occupied by the grooves is less than 20%. However, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have modified the fraction occupied by the grooves taught by the combination so it is less than 20% because it will permit the tool body to maintain its solid structure while also functioning as an acoustic isolator.

In regards to claim 19, the combination of Moser and Arian, as applied in claim 1, further teaches that the first helical groove occupies a portion of the tool body [see Moser fig. 1 and fig 2]. This teaching means that in each portion of the tool body, the tool body has a wall volume, and that the first helical groove occupies a fraction of the tool body wall volume. Furthermore, the combination further shows that the width of each groove is less than the width of the tool body between the grooves, which means that the fraction of the tool body wall volume that is occupied by grooves is less than 50% [see Moser fig. 1 and fig. 2]. The combination does not explicitly teach that the fraction occupied by the grooves is between 5% and 15%. However, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have modified the fraction occupied by the grooves taught by the combination so it is between 5% and 15% because it will permit the tool body to maintain its solid structure while also functioning as an acoustic isolator.

In regards to claim 20, the combination of Moser and Arian, as applied in claim 1, further teaches that at the first helical groove has a pitch that is less than the distance between the acoustic transmitter and the first acoustic receiver [see Moser fig. 1 element 31a].  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moser et al. (US-3,190,388) in view of Arian et al. (US-6,834,743) as applied to claim(s) 1 above, and further in view of Varsamis et al. (US-5,987,385).

In regards to claim 3, the combination of Moser and Arian, as applied in claim 1, further teaches that at least one of the inner and outer surfaces includes a second helical groove between the acoustic transmitter and the first acoustic receiver [see Moser fig. 1 element 31a (first helical grove on outer surface), fig. 2 element 41 (second helical groove on inner surface)].  
The combination teaches that the first helical groove is filled with a composite material [see Moser col. 8 L. 26-30, see Arian col. 4 L. 57-67, col. 5 L. 1-5]. However, the combination does not teach that the composite material comprises solid particles embedded in an elastomer.
On the other hand, Varsamis teaches that a material that helps to attenuate acoustic signal can be comprised of a mixture of tungsten powder and elastomer (solid particles embedded in an elastomer) [col. 10 L. 18-23].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Varsamis’ teachings of using a composite material comprising solid particles embedded in an elastomer in the apparatus taught by the combination because it will permit the apparatus to attenuate more effectively the signals traveling directly from the transmitter to the first receiver.

Allowable Subject Matter

Claim(s) 4-17 is/are allowed.

In regards to claims 4-6, the claim are allowed for the reasons provided in the office action mailed on December 30, 2021.

In regards to claims 7-17, the claims are allowed due to their dependency on claim 4.





Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685